COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      William David Golden v. State of Texas

Appellate case number:    01-12-00735-CV

Trial court case number: 2008-33634

Trial court:              269th District Court of Harris County

        Appellant, William David Golden, has filed a motion for reconsideration of this Court’s
May 15, 2013 order, arguing that “the Clerk’s Record is lacking in substance and form by
omitting items designated for the Content and the Statement of facts [sic].” Golden seeks a
determination that “the Clerk’s Record is incomplete and the additional items of the docket
entries are required to support Appellant’s claim, points and issues on appeal.”
       In his motion, Golden states:
              Appellant objects to the Court of Appeals Clerk’s incorrect information
       with respect to the Appellate Record at Pp 250–258 Respondent’s Request For
       Designating Appellate Record On April 24, 2012, Notice of Submission
       Respondent’s Motion For a Continuance Request For TeleConferencing Trial on
       May 4, 2012, for a ruling; including pleadings Affidavit in Support of the
       Necessary interrogatories, admissions, depositions, for evidence therein.
              These records were omitted by Pat Tippins, Deputy Clerk on the 9th day of
       March A.D., 2013. [sic]
He further argues that the record “has omitted documents requested on original submission in
preparation of the Appellate Record on no fault of the Appellant.” Finally, Golden argues that
the reporter’s record has not been made a part of the clerk’s record, and, “therefore, the Motion
to Recuse Hearing is not in [the district clerk’s] records per se.”
       As an initial matter, the appellate record consists of the reporter’s record and the clerk’s
record. See TEX. R. APP. P. 34.1. The reporter’s record is separate and distinct from the clerk’s
record. See TEX. R. APP. P. 34.1, 34.5, 34.6, 35.3(a), (b). Therefore, Golden’s request to
supplement the clerk’s record with the reporter’s record is denied.
       Further, Golden’s “Motion for a Continuance Request For TeleConferencing Trial,” the
“Notice of Submission” thereof, and Golden’s “Request For Designating Appellate Record” are
included in either the original clerk’s record filed March 8, 2013 or the supplemental clerk’s
record filed May 16, 2013, and are therefore part of the record. These records have not been
“omitted” from the clerk’s record.
        Finally, Golden fails to identify any other specific document that he asserts was timely
designated for inclusion in, but is missing from, the record.1 If Golden believes the record is
deficient, it is his burden to identify the specific document or documents that was/were timely
designated for inclusion but is/are missing from the record; this Court has no duty to search the
record for completeness.2 See TEX. R. APP. P. 37.2; cf. TEX. R. APP. P. 34.5(c)(1) (allowing
supplementation at direction of any party if relevant items are missing from record).
Accordingly, we deny Golden’s request that we determine the clerk’s record is incomplete and
we deny Golden’s motion to reconsider our May 15, 2013 order.3
       Golden has also filed a “Third Motion for Extension of Time to File Appellant’s Brief on
Appeal.” In his motion, Golden states that “he has not received the Harris County District
Clerk’s Appellate Record, supplemental portions or a complete record pending in this appeal that
was charged on May 16, 2013, and March 8, 2013.” Accordingly, we direct the Clerk of this
Court to mail a copy of the supplemental clerk’s record filed on May 16, 2013 to Golden, and we
grant Golden’s motion for extension of time to file his brief. Golden’s brief will be due no later


1
       Golden asserts that “pleadings Affidavit in support of the Necessary interrogatories,
       admissions, depositions, for evidence therein [sic]” are missing from the record. We note
       that not only does Golden fail to identify specific documents, the category of items
       allegedly missing from the record are, by rule, not to be filed as part of the record. See
       TEX. R. CIV. P. 191.4 (stating that requests for and responses to discovery “must not be
       filed”).
2
       Nor does this Court have the ability to know if any documents designated by a party but
       not included in the record were omitted from the record for good cause, such as the trial
       court clerk’s inability to determine what document was designated or the designation of a
       document that does not exist or was never filed with the trial court clerk. See TEX. R.
       APP. P. 34.5(b)(2). Therefore, this Court will not presume the trial court clerk erred in
       the creation of the clerk’s record without a specific identification by a party of a
       document designated for inclusion in the record that is missing.
3
       If Golden believes a document that he previously designated for inclusion in the record is
       missing, he should specifically identify the previously-designated document and state
       why it is necessary for inclusion in the record. See TEX. R. APP. P. 34.5(a)(13), (b)(1),
       (2), (3). If Golden believes that a document that was not previously designated for
       inclusion in the record but that is necessary to his appeal is missing from the record, he
       should specifically identify the document and direct the trial court clerk to file a
       supplemental clerk’s record containing the missing document, and such document will
       become part of the appellate record in this case. See TEX. R. APP. P. 34.5(b)(2), (4),
       (c)(1), (3). However, for any document not previously designated for inclusion in the
       clerk’s record, the deadline by which Golden must file his brief will not be extended
       based on any future request to supplement the clerk’s record. See TEX. R. APP. P.
       34.5(b)(1), 38.6(a).
than 30 days from the date of this order, and no further extensions of time will be granted, absent
extraordinary circumstances.
       It is so ORDERED.

Judge’s signature: /s/ Jim Sharp
                    Acting individually      Acting for the Court


Date: July 31, 2013